Citation Nr: 0710977	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus 
(flatfeet).

2.  Entitlement to service connection for bronchitis, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for a gastric disorder 
with chest pain, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for mental anguish with 
insomnia, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from July 
1989 to July 1992 and October 1993 to November 1996.  After 
these periods of service, the veteran served in the U.S. Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied service 
connection for pes planus, bronchitis, a cold injury to the 
second and third digits of the left hand, a gastric disorder 
with chest pain, and mental anguish with insomnia.  The 
veteran filed a timely notice of disagreement with this 
rating decision.  

In a December 2004 rating decision, the RO granted service 
connection for a cold injury to the second and third digits 
of the left hand.  As the veteran has not appealed the rating 
or effective dates assigned for this disability, this 
represents a complete grant of the veteran's appeal in regard 
this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Therefore, remaining on appeal are four claims for 
entitlement to service connection.

The issue of entitlement to service connection for pes planus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
in this decision has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate his 
claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence pertinent to his 
claims that he has not submitted to VA.

2.  The veteran does not have a qualifying chronic 
disability.

3.  The record does not contain any medical evidence linking 
chronic bronchitis to the veteran's service or any incident 
of service.

4.  The record does not contain any medical evidence linking 
a gastric disorder with chest pain to the veteran's service 
or any incident of service.

5.  The record does not contain any medical evidence linking 
mental anguish with insomnia to the veteran's service or any 
incident of service.


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
active service, nor is it presumed to have been incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2006).

2.  A gastric disorder with chest pain was not incurred in or 
aggravated by active service, nor is it presumed to have been 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

3.  Mental anguish with insomnia was not incurred in or 
aggravated by active service, nor is it presumed to have been 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2003 and June 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claims.  Further, the 
August 2003 notification letter provided specific information 
regarding submitting evidence in support of the veteran's 
claims related to exposure to an environmental hazard during 
the Persian Gulf War.

With respect to the Dingess requirements, while the August 
2003 and June 2004 letters fail to provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claims on appeal, such failure is 
harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
veteran's claims.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The August 2003 
notification letter was provided to the veteran before the RO 
decision that is the subject of this appeal.  The Board notes 
that the June 2004 notification letter was provided to the 
veteran after the RO decision that is the subject of this 
appeal. 

To the extent that there was any timing deficiency, the 
veteran's claims were readjudicated in a November 2005 
supplemental statement of the case.  The United States Court 
of Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the veteran. The evidence includes private 
medical records, service medical records from the veteran's 
second period of service, and VA medical records.  The Board 
notes that service medical records from the veteran's first 
period of active service, July 1989 to July 1992, have not 
been located.  In an October 2005 letter, the RO notified the 
veteran of its efforts to obtain these records.  Previously, 
in July 2004, the veteran had been advised to submit any 
service medical records in his possession and, if he did not 
have such records, that he could submit alternative forms of 
evidence, such as buddy statements and photographs.   
The Board is aware that in such a situation VA has a 
heightened duty to assist a claimant in developing his 
claims.  This duty includes the search for alternate medical 
records, as well as an increased obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Rather, it obligates the Board to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

The Board also notes that the veteran has not been provided 
with VA examinations to determine whether his claimed 
disabilities are related to service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability 
compensation claims, VA must provide a VA medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the veteran's claim for service connection for 
bronchitis, there is no evidence that the veteran had chronic 
bronchitis during service and there is no indication that the 
disability may be associated with the veteran's service.  
Regarding the claims for service connection for a gastric 
disorder with chest pain and mental anguish with insomnia, 
the evidence does not indicate that the veteran was diagnosed 
as having either of these disabilities during service and no 
indication or specific contention that these disabilities 
were incurred during the veteran's active duty or inactive 
duty for training while in the Army Reserves.  Therefore, the 
Board finds that VA is not required to obtain VA examinations 
regarding the veteran's claims for service connection.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301.  Service connection may also be granted for 
a disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
veteran" is one who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  See 38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(b).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released there from under 
conditions other than dishonorable.  See 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Service Connection:  Bronchitis

Factual Background

The veteran contends that he has bronchitis related to 
service.  The veteran's service medical records indicate that 
he was treated for bronchitis in November 1995.  Other 
service medical records show that the veteran was treated for 
an upper respiratory infection in January 1994 and a cold in 
September 1994.  The veteran's separation examination, 
however, did not reveal any bronchitis or other upper 
respiratory disease.  Further, the record includes a report 
of medical examination and report of medical history 
completed in September 2000, while the veteran was in the 
Army Reserves.  Neither document indicates that the veteran 
had been diagnosed as having bronchitis or other respiratory 
disease or disorder.

The claims file lacks evidence that the veteran has been 
diagnosed as having current chronic bronchitis.  In addition, 
the record lacks medical evidence that links a current 
respiratory disease, to include bronchitis, to the veteran's 
service.

Analysis

The Board first notes that this is a diagnosed illness and 
does not fall under the provisions of 38 C.F.R. § 3.317.  The 
Board finds that the veteran does not have bronchitis related 
to service.  In coming to this finding, the Board relies on 
the lack of medical evidence that indicates that the veteran 
has bronchitis related to the veteran's service, to include 
his service in the Army Reserves.  In addition, although the 
record shows that the veteran was diagnosed as having 
bronchitis during service, there is no evidence that this was 
a chronic disability, nor is there evidence that demonstrates 
continuity of symptomatology after this diagnosis.

Although the veteran contends that he has bronchitis related 
to service, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for bronchitis must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990)
 
Service Connection:  Gastric Disorder with Chest Pain

Factual Background

In an August 2003 letter, the veteran asserted that since the 
Persian Gulf War he has had chest pain and gastric problems. 
The veteran's service medical records do not indicate that 
the veteran sought treatment for chest pain or gastric 
problems.  Further, in a September 2000 report of medical 
history, while the veteran was in the Army Reserves, the 
veteran marked that he did not have nor had he ever had 
stomach, liver or intestinal trouble.

A February 1998 medical note indicates that the veteran 
sought treatment for vomiting, cough, and a sore throat.  The 
claims file also includes a December 2000 private medical 
record.  The physician indicated that the veteran sought 
evaluation of some chest discomfort.  The veteran related 
that he had occasional tightness over the left chest and 
numbness in the left arm.  The physician found that the 
veteran had symptoms of pyrosis (heartburn) in the 
retrosternal area that was consistent with reflux, but 
without any other reflux symptoms or warning signs.  The 
veteran underwent an endoscopy in January 2001.  Based on the 
endoscopy, a physician found that the veteran had erythema in 
the body of the stomach but that the veteran had a normal 
esophagus.  In January 2001, a biopsy of the veteran's 
stomach revealed that the veteran had gastritis, intestinal 
metaplasia and mild-to-moderate atrophy.

Analysis

The Board finds that the veteran does not have a gastric 
disorder with chest pain related to service.  The record 
lacks evidence that the veteran experienced a 
gastrointestinal disability or chest pain during service and 
there is no medical evidence of record that links a current 
gastric disorder or chest pain to the veteran's service, to 
include his service in the Army Reserves.  Although the 
veteran contends that he has a gastric disorder with chest 
pain related to service, the veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Regarding the contention that the veteran has a gastric 
disorder due to his service in the Persian Gulf, the Board 
notes that the veteran has not been found to have a 
qualifying chronic disability under 38 C.F.R. § 3.317, to 
include an undiagnosed illness.  The records in the veteran's 
claims file indicate that he has been diagnosed as having 
gastritis and symptoms of reflux.  The Board highlights that 
gastrointestinal signs or symptoms may be a manifestation of 
an undiagnosed illness.  See 38 C.F.R. § 3.317(b).  Although 
the record lacks diagnoses for all the veteran's 
gastrointestinal symptoms, there is no indication in the 
record, however, that the veteran has been diagnosed as 
having a disability for which a medical professional has 
found that that etiology is unknown or undeterminable.  The 
Board again notes that chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  See 38 C.F.R. § 
3.317(a)(2)(ii).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the veteran's claim for service connection for 
a gastric disorder with chest pain is denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service Connection:  Mental Anguish with Insomnia

Factual Background

The veteran contends that he developed mental anguish after 
returning from the Persian Gulf War and that he sometimes has 
trouble sleeping.  The veteran service medical records do not 
indicate that the veteran sought treatment for a psychiatric 
disorder or for insomnia.

Private medical treatment records dated in September and 
October 2001 indicate that the veteran was diagnosed as 
having depression and insomnia.  In a January 2004 report of 
medical history submitted to a Medical Evaluation Board, the 
veteran indicated that he had symptoms of anxiety and 
depression, but that he had no ongoing therapy.

Analysis

The Board finds that the veteran does not have mental anguish 
with insomnia related to service.  The veteran's service 
medical records lack evidence that the veteran was treated 
for a psychiatric disability during the veteran's full-time 
active service and the veteran's claims file lacks evidence 
that a disability began during active duty for training.  
There is no medical evidence of record that links a current 
psychiatric disability to the veteran's active service, to 
include his service in the Army Reserves.  Although the 
veteran contends that he has a psychiatric disability related 
to service, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Regarding the contention that the veteran has mental anguish 
with insomnia due to his service in the Persian Gulf, the 
Board notes that the veteran has not been found to have a 
qualifying chronic disability under 38 C.F.R. § 3.317, to 
include an undiagnosed illness.  The Board notes that the 
sleep disturbances are among the signs or symptoms which may 
be manifestations of an undiagnosed illness or medically 
unexplained multisymptom illness.  See 38 C.F.R. § 3.317.  In 
this case, however, the veteran has been diagnosed as having 
depression and insomnia.  There is no indication that that 
veteran has been found to have a disease or disability for 
which the etiology is unknown.  The veteran has been 
diagnosed as having two distinct disabilities and the medical 
professional making those diagnoses did not question the 
etiology of these disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
service connection for mental anguish with insomnia is 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bronchitis is denied.

Service connection for a gastric disorder with chest pain is 
denied.

Service connection for mental anguish with insomnia is 
denied.


REMAND

The veteran contends that he incurred pes planus during 
service, or in the alternative, that his periods of service 
aggravated his pes planus.  The veteran asserted that he was 
a very healthy man until entering service, but began having 
problems with his feet during the first years of service.  As 
discussed above, service medical records from the veteran's 
first period of active service are not in the veteran's 
claims file and are not available.  The report of medical 
examination completed at the time of his enlistment into his 
second period of service in August 1993 reveals that the 
veteran then had moderate pes planus.  The veteran was also 
noted to have pes planus upon his separation examination 
completed in July 1996.  The clinician completing the 
examination report recommended that the veteran see a 
podiatrist but did not comment on the severity of his 
disability.

The veteran then entered the Army Reserves.  The record 
indicates that the veteran's foot pain increased.  In 
December 2003, the veteran was ordered to active duty.  A 
January 2005 Medical Evaluation Board report found, however, 
that the veteran had severe tenderness of the feet.  A March 
2005 Physical Evaluation Board document indicates that the 
veteran was recommended to be separated from service.  The 
Physical Evaluation Board found, however, that the disability 
existed prior to service and was not permanently aggravated 
beyond natural progression by service.

The claims file includes a March 2005 letter from a private 
physician.  The physician opined that the veteran's foot 
condition was a progressive condition and that it had 
continued to deteriorate over the past fifteen years.  He 
further opined that running during military training and 
jumping off of vehicles while wearing military boots had 
aggravated the veteran's disability.  In a February 2007 VA 
treatment record, a doctor of podiatric medicine opined that 
the veteran's foot disability indicated that there had been a 
lot of use and misuse of his feet.  The physician noted that 
the military recognized his pes planus but did not treat it.  
He opined that it was well understood that not treating a 
flatfoot condition can lead to acquired foot pathology and 
that this appeared to be the case with the veteran's pes 
planus.

The veteran's claims file currently contains medical evidence 
which counters the Medical Board's finding that the veteran's 
disability was not incurred in or aggravated by service.  In 
is unclear, however, whether these medical opinions were 
completed with the benefit of review of the veteran's 
complete claims file.  In addition, the claims file does not 
include information regarding the dates of active duty for 
training and inactive duty for training in the Army Reserves.  
The Board finds that such information is necessary in order 
to allow a medical examiner to provide an opinion based on a 
complete set of facts.  The veteran's appeal, therefore, 
should be remanded in order to allow the AMC/RO to research 
the veteran's dates of active duty and inactive duty for 
training and to obtain a VA examination in which an examiner 
will provide an opinion regarding the etiology of the 
veteran's pes planus.

Lastly, the Board finds that the VCAA requires that the 
veteran be provided with an additional notification letter.  
The VCAA redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This letter should 
also provide information regarding the establishment of a 
disability rating and an effective date as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
remand, therefore, the veteran should be provided a VCAA 
notification letter that includes this additional 
information.

Accordingly, the claim is REMANDED for the following action:

1.  The AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA by issuing the 
veteran an additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

The notification letter should inform the veteran 
of the evidence needed to substantiate the 
underlying claim.  Specifically, the letter 
should: (a) inform the veteran about the 
information and evidence not of record that is 
necessary to substantiate the claim for the 
benefits sought; (b) inform the veteran about the 
information and evidence that VA will seek to 
provide; (c) inform the veteran about the 
information and evidence the veteran is expected 
to provide; and (d) request that the veteran 
provide any evidence in the veteran's possession 
that pertains to the claim.  

Further, the AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation 
as to the information or evidence needed to 
establish a disability rating and effective date 
for the benefits sought as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The AMC/RO should obtain copies of all 
outstanding records of treatment, VA and non-VA, 
received by the veteran for his pes planus and make 
these records part of the veteran's claims file.

3.  The RO/AMC should research the dates of the 
veteran's active duty and inactive duty for 
training while in the Army Reserves.  A document 
noting the dates of this service should be made 
part of the veteran's claims file.

4.  The veteran should be afforded a VA 
examination in conjunction with his claim for 
service connection for pes planus.

The examiner should be provided with the veteran's 
claims file.  The examiner should note the dates 
of the veteran's service and the dates of the 
veteran's active duty and inactive duty for 
training service while in the Army Reserves.  
Following a review of the service medical records 
(SMRs), relevant post-service medical records, the 
clinical examination, and any tests that are 
deemed necessary, the clinician should address the 
following questions:

The examiner should take note that the 
veteran's claims file lacks service medical 
records from his first period of service 
(July 1989 to July 1992) and was noted to 
have moderate pes planus upon entering his 
second period of service (October 1993 to 
November 1996).  Based on the veteran's 
current disability and any testing performed, 
is at least as likely as not (a degree of 
probability of 50 percent or higher) that the 
veteran's pes planus began during his first 
period of service?

Is at least as likely as not (a degree of 
probability of 50 percent or higher) that the 
veteran's pes planus was aggravated by his 
service, to include his active duty and 
inactive duty for training service while in 
the Army Reserves?

The examiner is advised that the term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a conclusion 
is so evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  More likely and as likely support the 
contended causal relationship or aggravation; less 
likely weighs against the claim.  

The examiner is also informed that aggravation for 
legal purposes is a chronic worsening of the 
underlying disability versus a temporary flare up 
of symptoms.  It represents a permanent increase in 
severity, beyond its natural progression.  

If the clinician is unable to answer any question 
presented without resort to speculation, he or she 
should so indicate.

5.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of all evidence added to the 
record subsequent to the last issued supplemental 
statement of the case, the AMC/RO must readjudicate 
the veteran's claim for entitlement to service 
connection for pes planus.  If the claim remains 
denied, the AMC/RO should issue an appropriate 
supplemental statement of the case and provide the 
veteran and his representative an opportunity to 
respond. 

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


